Citation Nr: 0604029	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  01-03 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for left arm 
disability.

4.  Entitlement to service connection for right hip 
disability.

5.  Entitlement to service connection for jaw and facial 
disability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
February 1990, and from January to April 1991, and had 
service in the reserves.

This matter came to the Board of Veterans' Appeals (Board) 
from February 1999 and January 2001 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
This matter was remanded in March 2005 to afford the veteran 
a videoconference hearing before the Board, which was held in 
November 2005.  Additional evidence was received from the 
veteran with a written waiver of preliminary RO review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran has claimed entitlement to service connection for 
the claimed disabilities, as a result of a motor vehicle 
accident which occurred in June 1997, while she was on active 
duty for training.  At the November 2005 Board hearing, the 
veteran's representative requested additional VA examinations 
with etiology opinions in light of additional medical 
evidence identified at the hearing.  After reviewing the 
evidence currently of records in light of the nature of the 
veteran's injuries and the contentions advanced by and on her 
behalf, the Board believes that additional development is 
necessary for the reasons hereinafter set forth. 

Cervical spine disability

A June 1997 emergency room report reflects that range of 
motion of the cervical spine was within normal limits.  

In September 2000, the veteran underwent a VA examination.  
The examiner opined that there was no evidence of 
radiculopathy, but found mild limitation of motion of the 
cervical spine and mild tenderness in the trapezius muscles.  
The examiner diagnosed chronic cervical spine sprain.  The 
examiner opined that a clear relationship could not be 
established between the cervical spine disability and the 
motor vehicle accident, as the previous radiographic studies 
were within normal limits.

In October 2003 correspondence from David A. Gehret, M.D., it 
was noted that the veteran had complained of pain in the base 
of the left neck radiating into the left trapezius area.  The 
assessment was mild EMG changes of left C7 (possibly 8th) 
nerve root.  She had pain in the left neck trapezius and 
upper scapular area with Spurling's Maneuver.

The veteran should be scheduled for a VA examination to 
clarify whether the veteran sustained a cervical strain 
and/or any cervical injury during the June 1997 motor vehicle 
accident, and the etiology of any current cervical 
disability, to include mild EMG changes of left C7 (possibly 
8th) nerve root.  The examiner should specifically address 
the diagnosis rendered in the September 2000 VA examination, 
and subsequent findings of cervical disability.

The Board also notes that according to December 2005 
correspondence from Paul L. Helzer, D.C., Ph. D., of Helzer 
Healing Arts Center, the veteran has been under care at the 
Center for several years for neck and low back pain.  The RO 
should, therefore, request the entirety of the veteran's 
medical records from this medical provider.

Left knee disability

Service medical records reflect that the veteran sustained a 
left knee injury during the June 1997 motor vehicle accident.  
The provisional diagnosis was left knee impingement.  An 
October 1997 x-ray examination of the left knee was normal.  
The diagnosis rendered was left medial collateral sprain.  

On VA examination in September 2000, examination of the left 
knee revealed evidence of a mild clicking sound.  The 
examiner diagnosed left knee contusion with residual pain and 
limited range of motion.  The examiner opined that there was 
not a clear relationship established between the left knee 
condition and the motor vehicle accident, as previous 
radiographic studies were within normal limits.

At the November 2005 hearing, the veteran contended that an 
MRI report showed a torn meniscus in the knee.  The veteran 
submitted clinical records from Hoag Memorial Presbyterian 
Hospital which reflect that the veteran underwent an MRI of 
the right knee in November 2005.  The diagnosis was complex 
tear involving the posterior horn and posterior body of the 
medial meniscus with both radial and oblique components; 
apparently oblique tear involving the posterior horn of the 
lateral meniscus toward the intercondylar notch; and, small 
joint effusion.  The evidence submitted by the veteran does 
not contain an MRI of the left knee, nor do the other records 
submitted at the hearing reference the left knee.  It is 
unclear whether the records submitted constitute the entirety 
of the veteran's treatment records from this medical 
provider, therefore, the RO should obtain the entirety of the 
veteran's medical records from Hoag Memorial Presbyterian 
Hospital.  The evidence of record contains a release with 
regard to this medical provider, completed and signed by the 
veteran in November 2005.

The veteran should be afforded a VA examination to clarify 
any left knee injury sustained during the June 1997 motor 
vehicle accident, and whether the veteran has a current left 
knee disability, and the etiology of any such disability, to 
include whether it is related to the June 1997 motor vehicle 
accident.

Left arm disability

The Board notes for the record that service connection is in 
effect for degenerative joint disease of the 
acromioclavicular joint left shoulder, rated 20 percent 
disabling.  The veteran has also claimed service connection 
for left arm disability.

At the September 2000 VA examination, the examiner opined 
that a diagnosis could not be made with regard to the left 
arm, as the previous EMG and radiographic studies were 
essentially within normal limits.  At the November 2005 
hearing, the veteran was unable to say what exactly was wrong 
with the left arm, but speculated that she might have a 
disability due to her cervical spine disability.  The 
veteran, therefore, should be scheduled for a VA examination 
to assess whether she has a current disability of the left 
arm, and the etiology of any such disability, to include 
whether it is related to the June 1997 motor vehicle accident 
or any cervical spine disability.

Right hip disability

The veteran claims that she sustained a right hip injury as a 
result of the June 1997 motor vehicle accident.  On 
examination in September 2000, the examiner diagnosed chronic 
right hip sprain, however, noted that an October 1997 x-ray 
examination of the hip was normal.  

At the November 2005 hearing, the veteran claimed that her 
right hip disability may be as a result of her service-
connected lumbosacral strain, rated 10 percent disabling.  It 
does not appear that the RO has considered entitlement to 
service connection on a secondary basis.  Service connection 
is warranted for a disability, which is proximately due to, 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310.  The Court has also held that service 
connection can be granted for a disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran should be scheduled for a VA examination 
to assess any current right hip disability, and the etiology 
of any such disability, to include whether it is related to 
the June 1997 motor vehicle accident or her service-connected 
lumbosacral strain.

Jaw and facial disability

In September 2000, the veteran underwent a VA examination in 
which she reported that the only facial injuries that she 
incurred as a result of the motor vehicle accident were cuts 
and bruises which healed without treatment.  The Board notes, 
however, that the examiner indicated that the claims folder 
was not reviewed.  There was no injury to the facial bone, 
dentition or the TMJ.  She had no complaint about her dental 
or facial structures.  The examiner found no signs of 
residual injury or damage, and no functional impairment.  

At the November 2005 hearing, the veteran indicated that she 
had complained of general facial pain subsequent to the 
accident.  She testified that approximately 4 to 5 years ago 
at the VA Medical Center (VAMC) Loma Linda, an examiner 
detected a hairline fracture above her left eye.  She 
reported getting headaches and her left eye turning black and 
blue, similar to a black eye.  The claims folder currently 
contains VA outpatient treatment records from VAMC Loma Linda 
for the month of October 1997.  The RO should, therefore, 
request the veteran's treatment records from VAMC Loma Linda 
for the period November 1997 to the present.

The veteran should be afforded a VA examination to assess 
whether she has any current jaw or facial disability, to 
include a hairline fracture above her left eye, and the 
examiner should provide an opinion as to the etiology of any 
such disabilities, to include whether any such disabilities 
are related to the June 1997 motor vehicle accident.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain treatment 
records from the VAMC in Loma Linda for 
the period November 1997 to the present.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

2.  After securing the necessary 
releases, the RO should obtain 
treatment records from Hoag Memorial 
Presbyterian Hospital in Newport Beach, 
CA, and Helzer Healing Arts Center in 
Bellflower, California.  If such 
efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file. 

3.  The veteran should be scheduled for 
an orthopedic examination of the 
cervical spine, left knee, left arm, 
and right hip.  It is imperative that 
the claims file be made available to 
the examiner and reviewed in connection 
with the examination.  Any medically 
indicated special tests, such as x-
rays, should be accomplished, including 
any neurological testing required.  All 
clinical and special test findings 
should be clearly reported. 

     a)  with regard to the cervical 
spine disability claim, the examiner 
should offer an opinion as to whether 
the veteran sustained a cervical spine 
disability as a result of the June 1997 
motor vehicle accident, whether the 
veteran has a current cervical spine 
disability, and whether it is at least 
as likely as not (a 50 percent or 
higher degree of probability) that any 
cervical spine disability is 
etiologically related to the June 1997 
motor vehicle accident, or any other 
in-service incident.  A supporting 
rationale for the opinion should be 
provided. 

     b)  with regard to the left knee 
disability claim, the examiner should 
offer an opinion as to whether the 
veteran sustained a left knee 
disability as a result of the June 1997 
motor vehicle accident, whether the 
veteran has a current left knee 
disability, and whether it is at least 
as likely as not (a 50 percent or 
higher degree of probability) that any 
left knee disability is etiologically 
related to the June 1997 motor vehicle 
accident, or any other in-service 
incident.  A supporting rationale for 
the opinion should be provided. 

     c)  with regard to the left arm 
disability claim, the examiner should 
offer an opinion as to whether the 
veteran sustained a left arm disability 
as a result of the June 1997 motor 
vehicle accident, whether the veteran 
has a current left arm disability, and 
whether it is at least as likely as not 
(a 50 percent or higher degree of 
probability) that any left arm 
disability is etiologically related to 
the June 1997 motor vehicle accident, 
or any other in-service incident.  The 
examiner should also opine as to 
whether any left arm disability is 
proximately due to or the result of any 
cervical spine disability.  A 
supporting rationale for the opinion 
should be provided. 

     d)  with regard to the right hip 
disability claim, the examiner should 
offer an opinion as to whether the 
veteran sustained a right hip 
disability as a result of the June 1997 
motor vehicle accident, whether the 
veteran has a current right hip 
disability, and whether it is at least 
as likely as not (a 50 percent or 
higher degree of probability) that any 
right hip disability is etiologically 
related to the June 1997 motor vehicle 
accident, or any other in-service 
incident.  The examiner should also 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
higher degree of probability) that any 
right hip disability is proximately due 
to or the result of her service-
connected lumbosacral strain, or has 
been aggravated by this service-
connected disability.  A supporting 
rationale for the opinions should be 
provided. 

4.  The veteran should be scheduled for 
an examination to assess whether she 
has a jaw or facial disability (to 
include a hairline fracture over the 
left eye), and the etiology of any such 
disability.  It is imperative that the 
claims file be made available to the 
examiner and reviewed in connection 
with the examination.  Any medically 
indicated special tests, such as x-
rays, should be accomplished, including 
any neurological testing required.  All 
clinical and special test findings 
should be clearly reported.  The 
examiner should offer an opinion as to 
whether the veteran sustained a jaw or 
facial disability (to include a 
hairline fracture over the left eye) as 
a result of the June 1997 motor vehicle 
accident, whether the veteran has a 
current jaw or facial disability, and 
whether it is at least as likely as not 
(a 50 percent or higher degree of 
probability) that any jaw or facial 
disability (to include a hairline 
fracture over the left eye) is 
etiologically related to the June 1997 
motor vehicle accident, or any other 
in-service incident.  A supporting 
rationale for the opinion should be 
provided. 

5.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issues of entitlement to 
service connection for cervical spine, 
left knee, left arm, right hip, and jaw 
and facial disabilities.  The RO should 
furnish the veteran and her 
representative with an appropriate 
supplemental statement of the case.  The 
case should be returned to the Board 
after the veteran is afforded an 
opportunity to respond.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


